Application for a writ of habeas corpus denied, without costs. It appears that petitioner would not be entitled to immediate discharge from custody even if his good behavior allowance were restored. In the interests of justice, petition transferred to Supreme Court, Special Term, County of Washington, for determination of its legal sufficiency as a petition pursuant to CPLR article 78. (See Sostre v. McGinnis, 442 F. 2d 178, cert. den. sub nom. Oswald v. Sostre, 405 U. S. 978.) Herlihy, F. J., Greenblott, Sweeney, Simons and Kane, JJ., concur.